Citation Nr: 9908811	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-18 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to evaluation in excess of 50 percent for 
post-traumatic stress disorder prior to November 8, 1995.

2.  Entitlement to a permanent and total rating for pension 
purposes.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Helen B. Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1970 to May 
1972.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) with regard to the claim for 
an increased rating for post-traumatic stress disorder.  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 
1999)(hereinafter the Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In light of the Board's decision to grant a 100 percent 
rating back to the date of receipt of the claim, the Board 
finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The service-connected post-traumatic stress disorder has 
resulted in a demonstrable inability to retain employment 
since June 1993.

2.  The appellant possesses 3 years of college education.  He 
has occupational experience as a police officer.  He reports 
having last worked on a full-time basis in June 1993.

3. The appellant's combined disabilities of post-traumatic 
stress disorder with alcoholism; hypertension and diabetes 
mellitus are permanent and totally disabling.


CONCLUSIONS OF LAW

1.  The effective date of the award of service connection for 
post-traumatic stress disorder with a 100 percent evaluation 
is August 6, 1993.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
1991); 38 C.F.R. Part 4, including § 4.130 and Code 9411 
(1998).

2.  The appellant is permanently and totally disabled due to 
disabilities.  38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 3.342, 4.15, 4.17 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Post-traumatic Stress Disorder 

The appellant's original claim for service connection for 
post-traumatic stress disorder was received on August 6, 
1993.  The appellant was granted a 50 percent evaluation for 
post-traumatic stress disorder from the date of receipt of 
the claim and a 100 percent evaluation from November 8, 
1995.  The appellant had perfected all elements of the 
appeal of the rating issue.  The fact that the RO granted a 
100 percent evaluation mid-way through the appeal period did 
not resolve the issue that was already on appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the issue 
before the Board is entitlement to an evaluation in excess 
of 50 percent from August 6, 1993.  

Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
has continued the issue as entitlement to an increased 
evaluation for the period prior to the grant of the 100 
percent evaluation.  The appellant is not prejudiced by this 
naming of the issue.  The Board has not dismissed any of the 
issues and the law and regulations governing the evaluation 
of disabilities is the same regardless of how the issue has 
been phrased.  It also appears that the Court has not 
provided a substitute name for the issue.  In reaching the 
determination, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case.  Fenderson v. Brown, 12 Vet. 
App. 119 (1999)

The Board is also satisfied that the RO has met its duty to 
assist the appellant in the development of this portion of 
his claim under 38 U.S.C.A. § 5107 (West 1991).  Records were 
obtained from both private and VA Medical Center sources.  
Furthermore, there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this portion of the appeal.

Service connection for post-traumatic stress disorder was 
granted in a June 1995 decision.  An evaluation of 10 percent 
was assigned from August 6, 1993, the date of claim.

During the pendency of this appeal, a May 1996 rating 
decision increased the evaluation to 50 percent from August 
6, 1993, the date of claim.  The evaluation was increased to 
100 percent in a July 1997 rating decision from November 8, 
1995, which was the date of his admission to the VA Medical 
Center.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (1998).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (1998).  An effective date 
for an increase in disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
receive within one year from such date otherwise, the 
effective date will be the date of receipt of claim.  38 
U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1998).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has been rated under the schedule for rating 
mental disorders, Diagnostic Code 9411 for post-traumatic 
stress disorder.  The criteria for evaluating post-traumatic 
stress disorder prior to the effective date of the 100 
percent evaluation, November 8, 1995 is as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability - 0 percent 
disabling.

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court 
stated that if the appellant's symptoms of post-traumatic 
stress disorder meet one of the three criteria then a 100 
percent rating is required.

The appellant testified at an RO hearing in April 1994 and 
has submitted numerous statements in support of his claim.  
In summary, his nightmares about Vietnam had resumed about 4 
years prior.  One time a car backfired while he was on duty 
as a police officer and he pulled his service revolver.  He 
was retired from the police force due to his alcohol abuse, 
abuse of people, not conforming to the rules and just a bad 
attitude.  He attributed these problems to his post-traumatic 
stress disorder symptoms.  

Private medical records from Baptist Memorial Hospital 
document an admission in September 1991 with post-traumatic 
stress disorder.  An October 1991 report indicated rule-out 
diagnoses of post-traumatic stress disorder with a current 
Global Assessment of Functioning score of 40, and highest 
Global Assessment of Functioning score in the past year of 
60.  An October 1991 letter to the appellant's employer from 
a private psychiatric physician indicated that the appellant 
could return to work at a lower stress position.  He was 
admitted to Baptist Memorial Hospital again in November 1991 
for acute and chronic alcoholism and an anxiety/depression 
reaction.  During this period he was still employed as a 
police officer but a leave of absence was arranged.  A 
February 1992 letter recommended that he return to full duty.  
Available records indicated that he had treatment at a 
private outpatient facility for post-traumatic stress 
disorder through 1993.  In June 1993, the appellant retired 
from the police force.  In an August 1993 record, Dr. Hopkins 
diagnosed hypertension and post-traumatic stress disorder and 
indicated that the appellant was totally disabled from June 
22, 1993.

A VA examination was conducted in September 1993.  Mild post-
traumatic stress disorder was diagnosed, and the examiner 
indicated that the appellant had a worsening of his post-
traumatic stress disorder symptoms over the past 3 years.  
His anxiety and depression were mild and appeared to have 
improved some since he was terminated from his job as a 
police officer.  He had mild to moderate impairment of his 
industrial, vocational, and social capabilities.

A March 1994 Social Security Disability assessment listed 
post-traumatic stress disorder, alcohol dependence, 
hypertension, cardiovascular disease and anxiety/depressive 
reaction as diagnoses.  The appellant was found to be 
permanently disabled and precluded from the work force due to 
what appeared from the report discussion to be primarily 
post-traumatic stress disorder and hypertension.

The appellant was admitted to the VA Medical Center for 
treatment of his post-traumatic stress disorder in November 
1995.  He had a Global Assessment of Functioning score of 30 
on admission and 50 at the time of his discharge.

A VA psychological examination was conducted in March 1996 in 
part for the purpose of determining the appellant's 
impairment in 1993.  At the time of the examination his 
symptoms constituted more than mild post-traumatic stress 
disorder.  The examiner opined that although the appellant 
seemed to be doing fairly well when seen in 1993, this was at 
the expense of having to give up his job in order to decrease 
his stress.  This would imply a lower Global Assessment of 
Functioning score that would be superficially apparent.  The 
examiner offered an estimated Global Assessment of 
Functioning score for 1993 of 45 with apparently mild 
symptoms but serious impairment in occupational functioning 
as evidenced by loss of his longstanding job as a policeman.

Initially the Board notes that the RO granted a 100 percent 
rating for post-traumatic stress disorder as of November 8, 
1995.  The RO had previously amended the 50 percent rating to 
August 6, 1993, the date of receipt of the claim.  Starting 
in 1991, the appellant began to require inpatient 
hospitalizations for the treatment of his psychological 
symptoms.  It is unclear whether the appellant ever returned 
to duty and in what capacity, but by the time he was retired 
in June 1993, the evidence supports a finding that it was 
primarily due to his post-traumatic stress disorder symptoms.  
Dr. Hopkins opined that as of June 1993 the appellant was 
totally disabled due to post-traumatic stress disorder and 
hypertension.  The March 1994 Social Security assessment 
concurred with this finding.  The September 1993 VA 
examination found that his symptoms had improved following 
termination of his job as a policeman.  His impairment was 
mild to moderate.  However, the examiner in March 1996 who 
commented on the 1993 findings indicated that any control of 
his symptomatology was due to giving up his job.

The Board has considered the appellant's testimony.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon 
for establishing a medical diagnosis.  Layno v. Brown, 6 
Vet. App. 465. 469-70 (1994).  Therefore, the appellant is 
not medically competent to self-diagnose.  However, he is 
competent to report his symptomatology and the time period 
in which it led to intervention by his employer.  The Board 
further finds that it is in agreement with the medical 
evidence.  Nothing in the appellant's testimony contradicts 
the opinions of the competent medical examiners previously 
addressed, therefore it is credible evidence as well. 

The Board finds that the appellant meets one of the three 
criteria for a 100 percent evaluation due to his 
unemployability from the time of the receipt of claim.  The 
evidence of record documented occupational impairment and a 
demonstrated inability to retain his employment as a police 
officer at the time he submitted his claim for service 
connection.  The probative evidence, both through testimony 
and medical opinion, has clearly established that the 
appellant was unable to work as of June 1993.  Thus, in 
accordance with the Johnson case, the Board grants the 
appellant's post-traumatic stress disorder a 100 disability 
evaluation as of August 6, 1993.  Johnson, 7 Vet. App. at 99.

The Board's conclusion is further supported by multiple 
Global Assessment of Functioning scores ranging between 30 
and 60 which were noted between 1993 and 1995.  Although the 
Global Assessment of Functioning score does not fit neatly 
into the rating criteria, the Global Assessment of 
Functioning score is also evidence.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A Global Assessment of Functioning 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  Global Assessment of Functioning 
scores in this range reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers) to serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job) to some impairment 
in reality testing or communication (e.g., speech is at time 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school) to behavior considerably influenced by 
delusions or hallucinations OR serious impairment in 
communication or judgment (e.g., sometimes incoherent , acts 
grossly inappropriately, suicidal preoccupation) OR inability 
to function in almost all areas (e.g., stays in bed all day, 
no job, home, or friends) by the time he was admitted into 
the hospital in November 1995.  This evidence tends to 
establish that the appellant's disability waxes and wanes.  
However, analysis of the historical evidence leaves the Board 
unconvinced that the appellant became worse for the first 
time on November 8, 1995.  The VA has a duty to balance all 
the evidence of record.  In light of the Global Assessment of 
Functioning score that was said to be 45 in 1993, the private 
medical opinions, and the appellant's testimony, the Board 
finds that the appellant was unemployable at the time his 
claim for service connection for post-traumatic stress 
disorder was received.


Permanent and Total Disability Rating

The Board has determined that the appellant has submitted a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).

A person shall be considered to be permanently and totally 
disabled for pension purposes if such a person is 
unemployable as a result of a disability which is reasonably 
certain to continue throughout the life of the disabled 
person, or if the person is suffering from (1) any disability 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation, but only 
if it is reasonably certain that such disability will 
continue throughout the life of the disabled person; or (2) 
any disease or disorder determined by the Secretary to be 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502(a) (West 1991).  Diseases 
and injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  38 C.F.R. § 3.340 (b) (1998).

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court 
analyzed the law with respect to pension entitlement under 38 
U.S.C.A. § 1502 and set up a two-prong test for pension 
eligibility.  The Court indicated that permanent and total 
disability must be shown in one of two ways: either (1) the 
veteran must be unemployable as a result of a lifetime 
disability (this is the "subjective" standard and is based 
on the veteran's individual work experience, training and 
disabilities), or (2) he must suffer from a lifetime 
disability which would render it impossible for the "average 
person" with the same disability to follow a substantially 
gainful occupation (this is the "objective" standard).  Id. 
at 446.  In order to make this determination, the Board must 
apply the percentage standards of 38 C.F.R. §§ 4.16 and 4.17 
(1998), which is the objective standard, and consider 
entitlement to extraschedular evaluations under 38 C.F.R. 
§ 3.321(b)(2), which is the subjective standard.  Brown, 2 
Vet. App. at 446.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of ratable disabilities which are likely to be 
permanent shall be rated permanently and totally disabled.  
38 C.F.R. § 4.17 (1998).  For the purposes of pension, the 
permanence of the percentage requirements of 38 C.F.R. § 4.16 
is a requisite.  Ibid.  

The appellant has been evaluated as having post-traumatic 
stress disorder with alcoholism that is 100 percent disabling 
and hypertension that is 10 percent disabling.  The Board 
does not dispute these evaluations.  Additionally, 1996 VA 
Medical Center records indicated that the appellant was newly 
diagnosed with diabetes mellitus and that he was taking oral 
hypoglycemic agent and received diet and diabetes counseling 
during that admission.  Under Diagnostic Code 7913, 38 C.F.R. 
§ 4.119 (1998) a 20 percent evaluation is warranted for 
diabetes mellitus that requires an oral hypoglycemic agent 
and a restricted diet. 

The appellant's combined evaluation is 100 percent, and he 
meets the schedular requirements for pension consideration.  
Since the rated disabilities total 100 percent, the sole 
consideration before the Board is whether these disabilities 
are permanent in nature.  The RO's finding at the time of the 
July 1997 rating decision that the 100 percent evaluation for 
post-traumatic stress disorder was not considered permanent 
was confirmed in the most recent rating decision of record in 
June 1998.

The appellant had 3 years college education and completed 6 
weeks training at the Law Enforcement Training Academy.  He 
worked for 17 years as a police officer and indicated that he 
last worked in June 1993.  The appellant has asserted in 
testimony that he was forced to retire from work due to his 
psychiatric symptoms.

Post-traumatic stress disorder with alcoholism was first 
diagnosed in 1991 and the appellant had admissions in 1991 
and 1993 for treatment of his alcoholism and psychiatric 
symptoms.  An impression noted in an October 1991 psychiatric 
record was that there was therapeutic potential if a good 
therapeutic relationship could be established.  Although 
continued treatment was recommended by the Communicare group, 
as of an October 1992 letter to the appellant, he had failed 
to be seen for a considerable amount of time.  In August 
1993, a Dr. Hopkins indicated that he was totally disabled 
from June 1993 due to hypertension and post-traumatic stress 
disorder. 

In a March 1994 Social Security Disability assessment report, 
the examiner found the appellant permanently disabled and 
precluded from the work force due to hypertension and post-
traumatic stress disorder with alcoholism.

He was admitted for psychiatric treatment in November 1995.  
A March 1996 VA examination diagnosed post-traumatic stress 
disorder and alcohol dependence with reported symptoms 
indicative of a major impairment in the areas of work, family 
relationships, mood and judgment.  He was admitted again for 
treatment for post-traumatic stress disorder and alcoholism 
in July 1996.  He was afraid of losing control over small 
conflicts.  The examiners concluded that the appellant was 
able to work for VA purposes.  Diabetes mellitus was newly 
diagnosed and treatment with an oral hypoglycemic agent 
resulted in normal blood sugars.  The State of Mississippi 
admitted him to the VA Medical Center in November 1996 
because he was a threat to himself and his family.  He was 
treated for post-traumatic stress disorder and had refused 
treatment for his active alcohol abuse.  His hypertension and 
diabetes mellitus were controlled on medication.  He had 
inpatient treatment at Mississippi State Hospital in December 
1996 for alcohol dependence in early remission and chronic 
post-traumatic stress disorder in remission.

The appellant is totally disabled, and the evidence supports 
a finding that his disabilities are permanent.  The record 
includes an opinion of permanent and total disability and 
nothing to refute that opinion.

This determination by the Board is probably rendered moot by 
the earlier finding that granted a 100 percent disability 
rating for post-traumatic stress disorder back to the date of 
claim.  The appellant will be paid the higher benefit in the 
absence of an election to receive the lesser benefit.  
38 C.F.R. § 3.953 (1998). 

ORDER

A 100 percent evaluation for post-traumatic stress disorder 
from August 6, 1993 is granted, subject to the controlling 
regulations applicable to the payment of monetary awards.  A 
permanent and total disability evaluation for pension 
purposes is granted.


REMAND

Service Connection for Hypertension

The appellant has indicated that he is receiving Social 
Security Administration disability income, and in a March 
1996 VA Medical Center medical record he reported that he 
received the Social Security Administration disability income 
for his hypertension.  With the exception of a March 1994 
Social Security disability assessment submitted to the 
appellant's attorney, records from the Social Security 
Administration are not in the claims folder.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain from the Social 
Security Administration a copy of any 
decision awarding disability benefits to 
the appellant, and legible copies of the 
records pertinent to his claim for Social 
Security disability benefits, including 
the medical records relied upon 
concerning that claim.

2.  The appellant and his attorney are 
reminded of the appellant's duty to 
submit a well grounded claim for service 
connection for hypertension.  The VA 
Medical Center at Memphis has responded 
that there is no record of any treatment 
of this appellant in the 1970's.  Any 
competent evidence that would demonstrate 
a connection between his current 
disability and service must be submitted.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

- 9 -


- 1 -


